42 N.J. 81 (1964)
199 A.2d 241
SOLOMON MARTIN, PETITIONER-RESPONDENT,
v.
J. LICHTMAN & SONS, RESPONDENT-APPELLANT.
The Supreme Court of New Jersey.
Argued March 17, 1964.
Decided April 6, 1964.
*86 Mr. Isidor Kalisch argued the cause for appellant.
Mr. Edward J. Abromson argued the cause for respondent.
PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion of Judge Gaulkin in the Appellate Division.
For affirmance  Chief Justice WEINTRAUB, and Justices JACOBS, FRANCIS, PROCTOR and SCHETTINO  5.
For reversal  Justices HALL and HANEMAN  2.